Filed 7/30/14 In re R.H. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re R.H., a Person Coming Under the
Juvenile Court Law.
                                                                 D065686
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14510A)
         Plaintiff and Respondent,

         v.

MELISSA M.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael

M. Imhoff, Commissioner. Affirmed.

         Valerie N. Lankford, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.
       Melissa M. appeals the judgment terminating her parental rights to her daughter,

R.H. Melissa contends the juvenile court erred by declining to apply the beneficial

relationship and sibling relationship exceptions (Welf. & Inst. Code, § 366.26, subd.

(c)(1)(B)(i), (v))1 to termination of parental rights. We affirm.

                                     BACKGROUND

       R.H. was born in November 2010, when Melissa was 16 years old and a juvenile

court dependent. In September 2011, the San Diego County Health and Human Services

Agency (the Agency) filed a dependency petition for R.H. The petition, as later

amended, alleged that on September 3, R.H. was exposed to a violent confrontation

between Melissa and maternal great-aunt Maria D. Melissa punched Maria in the face,

knocked a telephone from her hand, pushed her to the floor, kicked her in the stomach

and kicked her in the chest and/or upper thighs. Melissa had threatened Maria and her

minor children. This included a threat to burn down the house where Maria, her children,

Melissa and R.H. lived.

       R.H. was detained in Polinsky Children's Center and in a foster home. In

November 2011, she was moved to a second foster home. In December, she was moved

to a third foster home. In January 2012, the court made a true finding on the petition,

ordered R.H. placed in foster care and ordered reunification services. In April, Melissa

turned 18 and became a nonminor dependent of the juvenile court. From April to May,

R.H. lived in a respite foster home. In May, she was returned to her third foster home.



1      All further statutory references are to the Welfare and Institutions Code.
                                             2
       In November 2012, Melissa gave birth to her second child, J.H. J.H. was detained

at birth and returned to Melissa two weeks later. In May 2013, the court restored

physical custody of R.H. to Melissa.

       In June 2013, the Agency filed a supplemental petition (§ 387) for R.H. The

petition alleged Melissa had not complied with services. Melissa had not made R.H.

available to be seen by the social worker, the court appointed special advocate (CASA)

and other service providers. Melissa had recently pulled family friend Mary by the hair

and hit her.

       The court ordered the issuance of a protective custody warrant for R.H. and J.H.

In June 2013, R.H. was detained in her third foster home and J.H. was detained in a

different foster home. In August, the court made a true finding on the section 387

petition. In September, R.H. was again returned to Melissa. Within two weeks, Melissa

engaged in three incidents of domestic violence, and R.H. was returned to her third foster

home. At the section 387 dispositional hearing in September, the court ordered that R.H.

remain placed in foster care, terminated Melissa's reunification services and set a section

366.26 hearing.

       The section 366.26 hearing took place in March 2014. At the time of the hearing,

R.H. was still living in her third foster home, and the foster parents wished to adopt her.




                                             3
                   THE BENEFICIAL RELATIONSHIP EXCEPTION

       If a dependent child is adoptable,2 the court must terminate parental rights at the

section 366.26 hearing unless the parent proves the existence of a statutory exception.

(§ 366.26, subd. (c)(1); In re Helen W. (2007) 150 Cal. App. 4th 71, 80-81.) One

exception exists if "[t]he parents have maintained regular visitation and contact with the

child and the child would benefit from continuing the relationship." (§ 366.26, subd.

(c)(1)(B)(i).) A beneficial relationship "promotes the well-being of the child to such a

degree as to outweigh the well-being the child would gain in a permanent home with

new, adoptive parents." (In re Autumn H. (1994) 27 Cal. App. 4th 567, 575.) If

terminating parental rights "would deprive the child of a substantial, positive emotional

attachment such that the child would be greatly harmed, the preference for adoption is

overcome . . . ." (Ibid.) The existence of a beneficial relationship is determined by

considering "[t]he age of the child, the portion of the child's life spent in the parent's

custody, the 'positive' or 'negative' effect of interaction between parent and child, and the

child's particular needs . . . ." (Id. at p. 576.) Examining the evidence most favorably to

the judgment (ibid.), we conclude substantial evidence supports the court's findings

Melissa maintained regular and consistent contact with R.H.; it was not in "[R.H.'s] best

interest[s] to promote or facilitate a mother-child relationship;" and whatever benefit R.H.

derived from contact with Melissa was "greatly outweighed by [R.H.'s] need for stability

in placement, which can only be achieved through adoptive placement."



2      Melissa does not contest the adoptability finding.
                                               4
       By March 2014, five-year-old R.H. had been in eight placements and had lived

with her third foster family for a total of more than 18 months. R.H. had been in

Melissa's care for a total of approximately 10 and one-half months and had been removed

from Melissa's care three times. R.H. had lived with Melissa for the first nine and one-

half months of her life; for approximately six and one-half weeks in early 2013; and for

11 days in late 2013.

       Visitation varied between supervised and unsupervised. R.H. ran to Melissa when

visits began. During visits, Melissa sometimes ignored R.H. When visits ended, R.H.

separated from Melissa easily. During visits, Melissa sometimes exhibited poor

parenting skills. For example, at one visit she gave R.H. food that was a choking hazard.

On another occasion, Melissa "snatched" R.H. from the foster parent. At a third visit, the

social worker called the police after Melissa "blocked [R.H.] in a corner, refusing to

allow her to go back to the [visitation] monitor."

       R.H. had developmental delays and behavioral problems. The foster parents

"actively sought out and then participated in services to benefit [R.H.'s] developmental

and other needs." As a result, R.H.'s behavior, speech, motor skills and attentiveness

improved. After visits with Melissa, R.H.'s night terrors worsened. R.H.'s treatment

team believed her anxiety would not lessen until she was allowed the stability and

security she needed.

                        THE SIBLING RELATIONSHIP EXCEPTION

       Section 366.26, subdivision (c)(1)(B)(v), provides an exception to termination of

parental rights when termination would substantially interfere with the child's sibling

                                             5
relationship and the severance of the relationship would be so detrimental to the child to

outweigh the benefits of adoption. (In re L.Y.L. (2002) 101 Cal. App. 4th 942, 951-953;

§ 366.26, subd. (c)(1)(B)(v).) The juvenile court must "balance the beneficial interest of

the child in maintaining the sibling relationship, which might leave the child in a tenuous

guardianship or foster home placement, against the sense of security and belonging

adoption and a new home would confer." (In re L.Y.L., supra, at p. 951, citing In re

Autumn H., supra, 27 Cal.App.4th at p. 575.) Factors to be considered include whether

the children were raised in the same home; whether they shared significant common

experiences or have existing close and strong bonds; and whether ongoing contact is in

the child's best interests, including his or her long-term emotional interests, as compared

to the benefits of adoption. (§ 366.26, subd. (c)(1)(B)(v).) "[T]he application of this

exception will be rare, particularly when the proceedings concern young children whose

needs for a competent, caring and stable parent are paramount." (In re Valerie A. (2007)

152 Cal. App. 4th 987, 1014.) Examining the evidence most favorably to the judgment,

we conclude substantial evidence supports the court's finding Melissa did not meet her

burden of proving the exception. (In re L.Y.L., supra, at pp. 947, 952.) The court found

termination of parental rights would not cause a substantial interference with the sibling

relationship and, even if it did, R.H.'s need for stability outweighed her "close and strong

bond" with J.H. The court concluded "[c]onsidering [R.H.'s] long-term emotional

interests, ongoing contact would not be in [R.H.'s] best interest[s] as compared to the

benefit of legal permanence through adoption."



                                             6
       R.H. and J.H. lived together for just six weeks and saw each other during some of

Melissa's visits. R.H. called J.H. "baby" and "Jos" and liked to play with her. R.H.'s and

J.H.'s foster parents were longtime friends and saw each other regularly. R.H.'s foster

parents were committed to maintaining R.H.'s relationship with J.H., whether J.H.

remained in her foster home or returned to Melissa's care. As noted above, R.H. needed

the stability and security of adoption.

                                          DISPOSITION

       The judgment is affirmed.



                                                                          McDONALD, J.

WE CONCUR:



              BENKE, Acting P. J.



                    McINTYRE, J.




                                               7